Case 19-13273-VFP   Doc 622    Filed 03/31/21 Entered 03/31/21 16:39:47   Desc Main
                              Document      Page 1 of 4
Case 19-13273-VFP   Doc 622    Filed 03/31/21 Entered 03/31/21 16:39:47   Desc Main
                              Document      Page 2 of 4
Case 19-13273-VFP   Doc 622    Filed 03/31/21 Entered 03/31/21 16:39:47   Desc Main
                              Document      Page 3 of 4
Case 19-13273-VFP   Doc 622    Filed 03/31/21 Entered 03/31/21 16:39:47   Desc Main
                              Document      Page 4 of 4
